JONES, J.
1. In a suit by a wife against an alleged paramour for alienation of her husband’s affections letters, written by a stranger to the husband’s business associate and found in the latter’s possession imputing lascivious conduct between the husband and the defendant, are not competent as evidence where no connection therewith is shown on the part of the de*870fendant. The statements made in such letters, not having been made by or to a party to the suit or by any one authorized to speak for the defendant, are hearsay statements purely.
2. Where the contents of such letters are extremely lewd and lascivious in character and are calcualted to arouse the passion and prejudice of a jury in its award of damages, their admission in evidence constitutes prejudicial error, for which a new trial should be granted.
' Judgment reversed.
Matthias, Day, Allen, Kinkade and Robinson, JJ., concur.